                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

BAC LOCAL UNION 15                          )
WELFARE FUND, et al.,                       )
                                            )
                         Plaintiffs,        )                     CIVIL ACTION
                                            )
v.                                          )                     No. 16-2242-KHV
                                            )
WILLIAMS RESTORATION                        )
COMPANY, et al.,                            )
                                            )
                         Defendants.        )
____________________________________________)

                                             ORDER

       This matter is before the Court on plaintiffs’ Motion For Leave To File Enlarged Brief

Pursuant To Local Rule 7.1(e) (Doc. #137) filed February 1, 2019. For reasons stated below, the

Court overrules plaintiffs’ motion.

       Under D. Kan. Rule 7.1(e), absent a court order, a party must limit the arguments and

authorities section of its brief to 30 pages. Here, plaintiffs request leave to file a 38-page brief

“because resolution of the issues in this case involves a lengthy recital of facts, application of a

9-part multifactor test, in-text citations to the record and applicable case law, and a response to

every affirmative defense offered by Defendant.” Motion For Leave To File Enlarged Brief (Doc.

#137) at 2. Because the deadline for dispositive motions in this case is not until March 29, 2019,

plaintiffs have more than enough time to comply with the requirements of D. Kan. Rule 7.1. See

Third Revised Scheduling Order (Doc. #124) filed November 2, 2018. Denying a motion to

exceed page limits, the District of Idaho recently stated:

       In reaching this conclusion, the undersigned is mindful of the realities that
       accompany a busy litigation practice and the difficult task of having to sometimes
       “fit an elephant into a suitcase” when it comes to dense briefing – as the saying
       goes: “If I had more time, I would have written a shorter letter.”
Murray v. City of Bonners Ferry & Joel Minor, No. 2:15-CV-00081-REB, 2016 WL 3198232, at

*2 n.3 (D. Idaho June 8, 2016). Plaintiffs in this case have enough time to write “a shorter letter.”

       IT IS THEREFORE ORDERED that plaintiffs’ Motion For Leave To File Enlarged

Brief Pursuant To Local Rule 7.1(e) (Doc. #137) filed February 1, 2019 is OVERRULED.

       Dated this 8th day of February, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                                -2-
